Citation Nr: 1515983	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-23 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for thoracolumbar chronic muscle strain.

2. Entitlement to a rating in excess of 10 percent for right knee synovitis and patellar chondromalacia.

3. Entitlement to a rating in excess of 10 percent for left knee synovitis and patellar chondromalacia.

4. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to October 2004 and from March 2006 to June 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1. The Veteran's forward flexion in his thoracolumbar spine is limited to no less than 55 degrees during a flare-up.

2. The Veteran has normal range of motion in his knees, with a limitation of no less than 105 degrees flexion during a flare-up and no objective evidence of lateral instability.

3. The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for thoracolumbar chronic muscle strain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

2. The criteria for an evaluation in excess of 10 percent for right knee synovitis and patellar chondromalacia have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5024-5261 (2014).

3. The criteria for an evaluation in excess of 10 percent for left knee synovitis and patellar chondromalacia have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5024-5261 (2014).

4. The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Back

The Veteran is currently assigned a 20 percent rating for his thoracolumbar chronic muscle strain.

Under Diagnostic Code 5237 lumbosacral or cervical strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

The Board finds that the evidence does not support a rating in excess of 20 percent under the General Rating Formula, as forward flexion is not limited to 30 degrees or less, nor is ankylosis is shown.

In May 2008 the Veteran underwent a VA examination.  He reported pain in his back that he said prevents him from sleeping on his stomach or back.  On range of motion testing he had full range of motion in his thoracic and lumbar spine.

In June 2008 the Veteran underwent another VA examination.  The Veteran reported chronic, severe pain in his mid-back and mild to moderate low back pain.  He reported subjective feelings of weakness and easy fatigue.  On range of motion testing he demonstrated flexion to 90 degrees, extension to 20 degrees, right and left rotation to 30 degrees, and right and left lateral bending to 35 degrees.  The examiner noted moderate pain with movement.  There was no additional loss of motion after repetition.  The examiner estimated an additional loss of flexion of 35 degrees during a flare up.  

In March 2012 the Veteran was afforded another VA examination.  On range of motion testing, his forward flexion was measured to 90 degrees or greater  with pain beginning at 75 degrees.  His extension, left lateral flexion, and left and right lateral rotation were normal.  His right lateral flexion was normal, but with painful motion beginning at 25 degrees.  There was no change on repetitive use testing.  The Veteran did have pain on movement and interference with sitting, standing, and/or weight-bearing.  The Veteran reported flare-ups affected by his working with chain saws or digging.  In a January 2014 addendum the VA examiner stated that there is no additional limitation of range of motion during a flare-up, only an increase in pain.

The Board finds that the Veteran's loss of range of motion in his back, including functional loss due to pain, and limitations during flare-ups are adequately represented by the 20 percent rating assigned, and his condition does not more closely represent the criteria for a higher rating.

Specifically, the June 2008 VA examiner tested the Veteran's flexion to 90 degrees, but estimated it would be limited to 55 degrees during a flare-up.  The March 2012 VA examiner tested the Veteran's flexion to 90 degrees or greater with pain beginning at 75 degrees and no additional loss on repetitive use.  

The Board acknowledges the Veteran's back pain, but notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

Even considering the DeLuca factors, the Board finds that the Veteran's condition does not more closely approximate the criteria for a higher rating.

The Board further notes that the evidence does not show that the Veteran has any neurological abnormalities to be separately rated, nor does he have intervertebral disc syndrome (IVDS) such that the criteria for rating IVDS is applicable.

Knees

The Veteran is currently assigned separate 10 percent ratings for his right and left knee synovitis and patellar chondromalacia under Diagnostic Code 5024-5261.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, for tenosynovitis, is to be rated based on limitation of motion of affected parts.  

Diagnostic Code 5261 provides for a 10 percent rating if extension is limited to 10 degrees, a 20 percent rating if extension is limited to 15 degrees, a 30 percent rating if extension is limited to 20 degrees, a 40 percent rating if extension is limited to 30 degrees, and a 50 percent rating if extension is limited to 45 degrees.  Diagnostic Code 5260 provides for a 10 percent rating if flexion is limited to 45 degrees, a 20 percent rating if flexion is limited to 30 degrees, and a 30 percent rating if flexion is limited to 15 degrees.

The Veteran underwent a VA examination in May 2008.  He reported sharp pains in his right knee that almost cause his knee to collapse several times a day.  On range of motion testing, he had full range of motion in both knees.  

He underwent another VA examination in June 2008.  He reported a feeling of knee instability, worse on the right, which was a feeling of collapsing due to pain.  On testing the Veteran's knees showed no lateral instability or subluxation.  His range of motion was 0 to 140 degrees in both knees.  He had no additional loss of motion on repetitive use testing, but the examiner estimated the Veteran would have an additional loss of 35 degrees flexion during a flare-up.

The Veteran was afforded another VA examination in March 2012.  On range of motion testing, his right and left knee flexion and extension were normal with no objective evidence of pain and no additional loss on repetitive use.  The Veteran did have pain on movement and interference with sitting, standing, or weight-bearing after repetitive use.  In a January 2014 addendum the VA examiner stated that there are no additional limitations of range of motion during a flare-up, only an increase in pain.

The Veteran reported the pain in his right knee is worse when walking, and he sometimes has a sharp pain.  Joint stability tests were normal and there was no evidence of patellear subluxation/dislocation.  No meniscal conditions were noted or seen on x-ray.  The examiner did note marked pain with valgus/varus pressure when performing meniscus exam on the right knee.  On the left knee the Veteran had pain on patellar lateral/medial movement.

Thus, with respect to a higher rating under Diagnostic Codes 5260 and 5261, the Board finds that the evidence does not support a rating in excess of 10 percent.  On evaluations in 2008 and 2012 the range of motion in both of the Veteran's knees was found to be normal, although the June 2008 examiner did opine that flare-ups could cause a limitation to 105 degrees flexion.  Thus, range of motion testing does not support a higher evaluation.  The Board notes that the Veteran's primary complaint with respect to his knees has been pain.  However, the evidence does not show that pain causes such additional functional limitation that his condition more closely represents the criteria for a higher rating.

The Board has also considered whether a rating is warranted for recurrent subluxation or lateral instability, but finds that it is not.  Although the Veteran has subjectively reported instability, he has described it as a feeling of collapsing due to pain.  Objective stability testing has been normal on VA examination in both 2008 and 2012.  Thus, the most probative, objective evidence does not support that the Veteran has recurrent lateral instability such as could be rated under Diagnostic Code 5257.

The Board also notes that on examination the Veteran has not been found to have dislocated semilunar cartilage such as would warrant a rating under Diagnostic Code 5258.  Specifically, although prior examinations raised a question of whether the Veteran could have a damaged meniscus, x-ray studies done in 2012 were normal.

Therefore, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent for either right or left knee synovitis and patellar chondromalacia.  As such, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's back or knee disabilities.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected back and knee disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and loss of range of motion are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's back or knee disabilities.  In addition, the Board finds the record does not reflect that the Veteran's back or knee disabilities markedly interfere with his ability to work, although VA examiners have found the Veteran is limited to light or sedentary work due to his back and knee pain.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disabilities are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran is rated at 70 percent for posttraumatic stress disorder (PTSD), 30 percent for irritable bowel syndrome (IBS), 20 percent for thoracolumbar chronic muscle strain, 10 percent for tinnitus, and 10 percent each for right and left knee synovitis and patellar chondromalacia, for a combined rating of 90 percent.  Therefore, the Veteran meets the schedular rating criteria for TDIU.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In a December 2013 phone call with the VA, the Veteran  reported he worked three months at a mill after returning from deployment, ending in December 2007 and then worked three months at a computer manufacturing facility, ending in March 2008.  Since, the Veteran reported he had helped his father with his heavy equipment business, earning less than $5,000 per year.  He reported he has been in school since the fall of 2012.  He said he is doing okay at school now, although he had a rough start.

The Veteran underwent a VA examination in June 2008 at which the examiner noted the Veteran's working capacity was severely reduced by his back and knee problems as they limited the Veteran to light work.  The examiner suggested the Veteran pursue vocational rehabilitation services; however, an August 2008 VA vocational rehabilitation note indicates that the Veteran reported he was working under the table for his father's excavation business and did not need services.

In 2012 the Veteran underwent a second set of VA examinations.

The VA examiner who conducted the Veteran's March 2012 back and knee examinations opined that the Veteran's physical limitations include lifting or carrying more than 15 pounds, prolonged walking and standing, kneeling and squatting, climbing, and bending and stooping.  The examiner opined that the Veteran is not able to return to construction or excavation work but would be capable of sedentary work with the ability to change positions every one to two hours.

In March 2012 the Veteran underwent a VA mental health examination.  The Veteran reported he quit his jobs at the mill and the computer manufacturing facility due to pain in his back and knees.  He reported he also experienced significant frustration and anger in his dealings with supervisors and co-workers which led to his decision to quit the jobs.  The Veteran reported he had worked no more than 80 hours over the past four years doing odd jobs for contractors.  He reported quitting college after less than a term due to severe anxiety, poor concentration, anger, and loss of motivation.  The examiner opined the Veteran was totally occupationally impaired.

An April 2012 VA vocational rehabilitation note reflects that the Veteran reported he had obtained competitive employment with an individual who does various construction projects.  He stated that he was working at least 20 hours a week and getting paid $12 an hour.  In May the Veteran reported his work hours had been sporadic.  In June 2012 the Veteran reported he was working at various construction projects 30 to 40 hours per week.  He indicated he would be starting school in the fall to study mechanical engineering.

At his August 2012 VA examination for irritable bowel syndrome, the examiner noted that the Veteran has severe attacks sometimes lasting for days or weeks at a time during which he is unable to work.  When he is not having an attack, his irritable bowel syndrome does not affect his work.  The examiner noted the Veteran has had to miss up to several weeks of work per year due to his irritable bowel syndrome.

A May 2013 VA treatment record notes that the Veteran is in school and doing odd jobs for friends for extra money.

In October 2013 the Veteran underwent a VA mental health examination.  He reported his career goal was to work on the design end of a machinist's job, as he will be able to work on a computer.  He noted his IBS requires that he get up two to three hours early on a good day and five to six hours early on a bad day to allow his stomach issues to subside before he can go anywhere.  The VA examiner opined that the Veteran's mental health condition causes occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran would have significant difficulty maintaining traditional employment as he would need to work in a setting where he could make his own schedule, work alone or with very few people, and avoid noise and stress.

In November 2013 the Veteran reported he was still in school and has "good days and bad days" but is performing well academically overall, according to a VA treatment note.

The Board finds that although the Veteran's service-connected disabilities no doubt result in a significant degree of functional impairment, as acknowledged by combined 90 percent rating, they are not shown to prevent all forms of employment, to include sedentary employment.  

The Board notes that the Veteran's employment history since service has included brief periods of full-time employment but mostly part-time jobs, including working for his father.  He is currently a college student.

VA examiners who have examined the Veteran's various service-connected disabilities have found the Veteran has a number of functional limitations to employment, but is still employable, with the exception of the March 2012 mental health examiner.  That examiner opined that the Veteran is totally occupationally disabled.  However, the following month, vocational rehabilitation notes indicate that the Veteran had in fact obtained competitive employment.  He reported working 20 hours a week in April, described his work hours in May as sporadic, and in June reported working 30 to 40 hours per week.  It is unclear from the record if that employment ended when the Veteran began college in the fall, but it does appear he was able to hold the position for at least several months.  Thus, the evidence indicates that the Veteran was in fact employable as he was employed.  Therefore, although the Board has considered the opinion of the March 2012 examiner, the Board finds that the Veteran's actual employment a month after that opinion more probative into his employability during that period.  

In September 2012 the Veteran enrolled in college taking 13 credits.  Records indicate he has continued in school successfully since that time and the Veteran has reported working odd jobs on the side as well.  The Board acknowledges that the Veteran's schedule flexibility in school has helped him minimize the impact of his disabilities.  However, the Veteran's ability to function full-time at school successfully supports that the Veteran is employable even considering his disabilities.

The Veteran certainly has functional limitations, including being limited to light work physically.  His IBS also has been noted to cause him to miss work periodically.  Finally, the Veteran has reported some difficulties in working with others due to his PTSD.  However, while significant, the Board does not find that the Veteran's service-connected disabilities cause him such functional limitations as to render him totally unable to maintain gainful employment.



ORDER

A rating in excess of 20 percent for thoracolumbar chronic muscle strain is denied.

A rating in excess of 10 percent for right knee synovitis and patellar chondromalacia is denied.

A rating in excess of 10 percent for left knee synovitis and patellar chondromalacia is denied.

Entitlement to TDIU is denied.




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


